DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is March 2, 2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 is being considered by the examiner.  The signed IDS form is attached with the instant office action.
The document dated February 4, 2021 that is crossed out fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no place to sign and date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  Applicant is reminded that embedded hypertext links and/or other form of browser-executable code should not be provided.  The http text has been crossed-out by the examiner on the IDS form.

Drawings
The drawings were received on November 6, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how dependent claim 99 is not the tumor protease recited in claim 98.  Claim 99 refers to a site of injury, but it appears to be a tumor protease.  Is it some other protease?  Claim 98 refers to just tumor proteases.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 89-93 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weissleder et al. (U.S. Patent 6,592,847 B1; IDS document).
Weissleder et al. disclose the synthesis of intramolecularly-quenched near infrared fluorescence probes by conjugating a commercially-available fluorochrome known as Cy5.5 to PL-MPEG (methoxypoly(ethylene)glycol-succinyl-N-ε-poly-L-lysyine).  Probes were designed to allow fluorochrome cleavage of a spacer.  The spacer disclosed was GPICFFRLG known to be sensitive to cathepsin D. The probe emits substantial fluorescence only after interaction with the protease.  The probe was tested in vitro using B16 cell culture to detect fluorescence activation (col. 10, line 37 – col. 11, line 63).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 89-102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissleder et al. (U.S. Patent 6,592,847 B1; IDS document), Sagi et al. (U.S. Patent 9,416,195 B2), and Welser et al. (Chem Commun (Camb) Epub Dec. 8, 2008; IDS NPL document)
Weissleder et al. disclose the synthesis of intramolecularly-quenched near infrared fluorescence probes by conjugating a commercially-available fluorochrome known as Cy5.5 to PL-MPEG (methoxypoly(ethylene)glycol-succinyl-N-ε-poly-L-lysyine).  Probes were designed to allow fluorochrome cleavage of a spacer.  The spacer disclosed was GPICFFRLG known to be sensitive to cathepsin D. The probe emits substantial fluorescence only after interaction with the protease.  The probe was tested in vitro using B16 cell culture to detect fluorescence activation (col. 10, line 37 – col. 11, line 63).  Weissleder et al. also disclose enzyme-disease association and peptide substrates for the proteases (see col. 7, lines 49-65; Table 2).
Sagi et al. disclose the increased activity of MMP-2 and MMP-9 in cancer (see claims 3 and 5).
	Welser et al. disclose protease responsive nanosensors that can rapidly and accurately monitor protease activity.  They designed protease responsive nanoprobes.  Welser et al. also discuss the use of different peptide substrates for detection of protease specificity (see entire document, particularly pg. 671, left column, introduction section).
	It is not inventive to use known protease peptide linkers as disclosed in Table 2 of Weissleder et al. in place of the currently disclosed fluorescent probes.  Further a person having ordinary skill in the art would like to assay for proteases known in cancer (MMPs) to assay for detection of cancer cell activity.  It is not inventive to use a multiplex assay as Welser et al. discuss the idea of detecting protease specificity using different peptide substrates.  
It would have been obvious to the person having ordinary skill in the art to make and use the protease responsive fluorescence probes, because the art has disclosed the manufacture with different protease cleavable linkers to measure protease activity as currently claimed.  
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        September 10, 2022